On review of an order certifying a conflict. The court determines that a conflict exists. The parties are ordered to brief the issue stated at page 4 of the court of appeals' entry filed December 27, 2018: "In a custody proceeding in which an agency has filed for permanent custody pursuant to R.C. 2151.414(B)(1)(d), must the agency establish by clear and convincing evidence that the child has been in the temporary custody of one or more children services agencies for a total of 12 months of a consecutive 22 month period of agency involvement?"
The conflict case is In re K.L., 6th Dist. Lucas Nos. L-17-1201 and L-17-1210, 2017-Ohio-9003.